Opinion issued July 7, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-15-00286-CV
                            ———————————
                        PAULA M. MILLER, Appellant
                                         V.
         JAS FAMILY LIMITED PARTNERSHIP#4, LTD., Appellee


                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                         Trial Court Case No. 65767


                          MEMORANDUM OPINION

      Appellant, Paula Miller, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041 (West 2013), § 101.0411

(West Supp. 2014); Order Regarding Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-District

Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013). Further, appellant has

not paid or made arrangements to pay the fee for preparing the clerk’s record. See

TEX. R. APP. P. 37.3(b). After being notified that this appeal was subject to

dismissal, appellant did not adequately respond. See TEX. R. APP. P. 5, 37.3(b),

42.3(b), (c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Brown.




                                        2